Case 1:19-cv-00456-ACK-WRP Document 5 Filed 08/23/19 Page 1 of 1                                    PageID #: 23
                                                                                                  FILED IN THE
                                                                                         UNITED STATES DISTRICT COURT
                                      CV 19-00456 ACK-WRP                                     DISTRICT OF HAWAII
                                                                                                      Aug 23, 2019
                                                                                           At   2   oclock and 20min   pm J.O.



 [U ]    ORDER SETTING RULE 16 SCHEDULING CONFERENCE

 []      ORDER SETTING STATUS CONFERENCE

         for Monday, October 21, 2019 at 9:00 a.m. before:


         []       Magistrate Judge Rom Trader in Courtroom 5

         [U]      Magistrate Judge Wes Reber Porter in Chambers

         []       Magistrate Judge Kenneth J. Mansfield in Courtroom 6

 C       Parties are reminded that, unless otherwise ordered by the Court, a meeting of the
         parties must occur at least 21 days prior to the Scheduling Conference and a report
         submitted to the Court. Except as otherwise provided by L.R. 26.1(c), no formal
         discovery may be commenced before the meeting of the parties.
 C       Each party shall file a Scheduling Conference Statement pursuant to L.R. 16.2(b),
         and shall attend in person or by counsel.
 C       Failure to file and/or attend will result in imposition of sanctions, (including fines
         or dismissal), under Fed.R.Civ.P. 16(f) and L.R. 11.1.

 DATED at Honolulu, Hawaii on Friday, August 23, 2019.

                                                                       /s/ J. Michael Seabright
                                                                      Chief, U.S. District Judge




 I hereby acknowledge receipt of the Order Setting Rule 16 Scheduling Conference.

 Date         August 23, 2019                Signature
                                                             Atty ( ) Secy ( ) Messenger ( )



 THIS SCHEDULING ORDER IS ATTACHED TO THE INITIATING DOCUMENT
 (COMPLAINT/NOTICE OF REMOVAL) & MUST BE SERVED WITH THE
 DOCUMENT. PLEASE DO NOT REMOVE.
